Case 1:21-cv-23014-BB Document 4 Entered on FLSD Docket 08/25/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            Case No. 21-cv-23014-BLOOM/Otazo-Reyes

 RONALD SATISH EMRIT,

           Plaintiff,

 v.

 MIAMI POLICE DEPARTMENT,

       Defendant.
 ______________________________/

                              ORDER DENYING LEAVE TO
                   PROCEED IN FORMA PAUPERIS AND DISMISSING CASE

           THIS CAUSE is before the Court upon pro se Plaintiff Ronald Satish Emrit’s (“Plaintiff”)

 Application to Proceed in District Court without Prepaying Fees or Costs, ECF No. [3] (“Motion”).

 The Court has carefully reviewed the Motion, the record in this case, the applicable law, and is

 otherwise fully advised. For the reasons that follow, Plaintiff’s Complaint is dismissed, and his

 Motion is denied as moot.

      I.       FACTUAL BACKGROUND

           On August 18, 2021, Plaintiff initiated the instant action against Defendant Miami Police

 Department (“Defendant”). The Complaint asserts a single count for “wrongful institution of legal

 proceedings/malicious prosecution” against Defendant, and perhaps the FBI. Additionally, in the

 Prayer for Relief, Plaintiff appears to assert additional claims for gross negligence, intentional

 infliction of emotional distress, invasion of privacy, violations of the Americans with Disabilities

 Act, Equal Protection Clause and Due Process Clause of the Fifth and Fourteenth Amendments to

 the United States Constitution, the Privileges and Immunities Clause of the Fourth Amendment to
Case 1:21-cv-23014-BB Document 4 Entered on FLSD Docket 08/25/2021 Page 2 of 8

                                                        Case No. 21-cv-23014-BLOOM/Otazo-Reyes


 the United States Constitution, and the right to be free from cruel and unusual punishment under

 the Eighth Amendment to the United States Constitution.

         According to the Complaint, “[o]n or around 2010 or 2011”, Plaintiff contacted Defendant

 to report statements made by a hip hop artist (the “Artist”), in which the Artist purportedly bragged

 about attacking an adversary at a nightclub. Id. ¶¶ 15-16. After watching an episode of “The First

 48,” Plaintiff grew concerned of a potential unreported crime involving the Artist and “tr[ied] to

 be a confidential informant (CI) with regards to a potential assault, aggravated assault, or even

 worse inchoate crime[.]” Id. ¶¶ 17-18. Defendant, however, was “extremely rude to the [P]laintiff

 and did not seem the least bit interested in investigating the [P]laintiff’s allegation[s][.]” Id. ¶ 18.

         Recognizing that “this incident alone may not be enough to give rise [to] a cause of action

 in tort or Civil Rights violation,” Plaintiff explains that, while attending law school in 2001 and

 2002, he was “racially-profiled as a Muslim, Arab, or Middle Easterner” by St. Thomas University

 School of Law and “the subject of a sting operation” conducted by Defendant and the Federal

 Bureau of Investigation (“FBI”). Id. ¶¶ 19-20. The alleged operation was “based off of mistaken

 and erroneous racial profiling” because “[P]laintiff is a Catholic, African-American[.]” Id. ¶ 21.

         Thereafter, “between the years of 2002 and 2004[,]” Plaintiff “may have called” Defendant

 to report his ex-wife’s brother for a “domestic incident” and to inquire into whether “it was

 appropriate for [Plaintiff’s] ex-wife . . . to allow her brother to change” their daughter’s diaper. Id.

 ¶¶ 22-23. According to Plaintiff, “it is well-documented in PACER and CM/ECF through several

 states and in particular 17 lawsuits nationwide (against 17 separate secretaries of state and

 Democratic parties) that the [P]laintiff was very concerned about” his ex-wife and ex-brother-in-

 law’s conduct. Id. ¶ 24.




                                                    2
Case 1:21-cv-23014-BB Document 4 Entered on FLSD Docket 08/25/2021 Page 3 of 8

                                                        Case No. 21-cv-23014-BLOOM/Otazo-Reyes


          Plaintiff explains that the only issues in this case involve: (1) “the racial profiling of the

 [P]laintiff at St. Thomas University School of Law around 2001[;]” (2) “the divorce

 issues/concerns of the [P]laintiff in Broward County dating back to 2002-2004[;]” and (3) “the

 2010 phonecall [sic] that the [P]laintiff placed to [Defendant]” regarding the Artist. Id. ¶ 26.

    II.      LEGAL STANDARD

          Plaintiff has not paid the required filing fee and, thus, the screening provisions of 28 U.S.C.

 § 1915(e) are applicable. Fundamental to our system of justice is that the courthouse doors will

 not be closed to persons based on their inability to pay a filing fee. Congress has provided that a

 court “may authorize the commencement . . . or prosecution of any suit, action or proceeding . . . or

 appeal therein, without the prepayment of fees . . . therefore, by a person who submits an affidavit

 that includes a statement of all assets such [person] possesses that the person is unable to pay such

 fees . . . .” 28 U.S.C. § 1915(a)(1); see Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 n.1

 (11th Cir. 2004) (interpreting statute to apply to all persons seeking to proceed in forma pauperis

 (“IFP”)). Permission to proceed in forma pauperis is committed to the sound discretion of the

 court. Camp v. Oliver, 798 F.2d 434, 437 (11th Cir. 1986); see also Thomas v. Chattahoochee

 Judicial Circuit, 574 F. App’x 916, 916 (11th Cir. 2014) (“A district court has wide discretion in

 ruling on an application for leave to proceed IFP.”). However, “proceeding in forma pauperis is a

 privilege, not a right.” Camp, 798 F.2d at 437.

          In addition to the required showing that the litigant, because of poverty, is unable to pay

 for the court fees and costs, Martinez, 364 F.3d at 1307, upon a motion to proceed in forma

 pauperis, the Court is required to examine whether “the action or appeal (i) is frivolous or

 malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

 against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). If the Court




                                                    3
Case 1:21-cv-23014-BB Document 4 Entered on FLSD Docket 08/25/2021 Page 4 of 8

                                                        Case No. 21-cv-23014-BLOOM/Otazo-Reyes


 determines that the complaint satisfies any of the three enumerated circumstances under

 § 1915(e)(2)(B), the Court must dismiss the complaint.

           A pleading in a civil action must contain “a short and plain statement of the claim showing

 that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

 detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

 recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

 pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

 accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

 enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

 “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

 that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Importantly, “[p]ro se

 pleadings are held to a less stringent standard than pleadings drafted by attorneys and [are] liberally

 construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). “But the leniency

 accorded pro se litigants does not give a court license to serve as de facto counsel for a party or to

 rewrite an otherwise deficient pleading to sustain an action.” Matthews, Wilson & Matthews, Inc.

 v. Capital City Bank, 614 F. App’x 969, 969 n.1 (11th Cir. 2015) (citing GJR Invs., Inc. v. Cty. of

 Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other grounds by

 Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)).

    III.      DISCUSSION

           There are several deficiencies with Plaintiff’s Complaint warranting dismissal. As an initial

 matter, the Complaint fails to set forth Plaintiff’s claims in accordance with federal pleading

 standards. Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a pleading contain a




                                                    4
Case 1:21-cv-23014-BB Document 4 Entered on FLSD Docket 08/25/2021 Page 5 of 8

                                                       Case No. 21-cv-23014-BLOOM/Otazo-Reyes


 “short and plain statement of the claim” that shows that the pleader is entitled to relief. Fed. R.

 Civ. P. 8(a)(2). The failure to identify claims with sufficient clarity to enable the defendant to

 frame a responsive pleading constitutes a “shotgun pleading” that violates Rule 8(a)(2). See Byrne

 v. Nezhat, 261 F.3d 1075, 1129-30 (11th Cir. 2001). The Eleventh Circuit Court of Appeals has

 identified four categories of shotgun pleadings, stating:

        [t]hough the groupings cannot be too finely drawn, we have identified four rough
        types or categories of shotgun pleadings. The most common type—by a long
        shot—is a complaint containing multiple counts where each count adopts the
        allegations of all preceding counts, causing each successive count to carry all that
        came before and the last count to be a combination of the entire complaint. The
        next most common type, at least as far as our published opinions on the subject
        reflect, is a complaint that does not commit the mortal sin of re-alleging all
        preceding counts but is guilty of the venial sin of being replete with conclusory,
        vague, and immaterial facts not obviously connected to any particular cause of
        action. The third type of shotgun pleading is one that commits the sin of not
        separating into a different count each cause of action or claim for relief. Fourth, and
        finally, there is the relatively rare sin of asserting multiple claims against multiple
        defendants without specifying which of the defendants are responsible for which
        acts or omissions, or which of the defendants the claim is brought against. The
        unifying characteristic of all types of shotgun pleadings is that they fail to one
        degree or another, and in one way or another, to give the defendants adequate notice
        of the claims against them and the grounds upon which each claim rests.

 Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1321-23 (11th Cir. 2015).

        As pled, the Complaint is the antithesis of a short and plain statement of the facts, in which

 Plaintiff engages in an incoherent and lengthy narrative about his alleged encounters with

 Defendant, “various legal concepts and aspects of bizarre ‘Weird Science’ to prove to the [C]ourt

 that his lawsuit against the FBI is not frivolous[,]” and previous lawsuits in which he was involved.

 See generally ECF No. [1]; see Osahar v. U.S. Postal Serv., 297 F. App’x 863, 864 (11th Cir.

 2008) (shotgun pleading refers to pleadings that are “replete with factual allegations and rambling

 legal conclusions”). Additionally, the Complaint “commits the sin” of commingling multiple

 claims for relief, implicating different theories of liability, into a single count. Weiland, 792 F.3d




                                                   5
Case 1:21-cv-23014-BB Document 4 Entered on FLSD Docket 08/25/2021 Page 6 of 8

                                                        Case No. 21-cv-23014-BLOOM/Otazo-Reyes


 at 1323; see also ECF No. [1] ¶¶ 74-82, XIV. The Eleventh Circuit has repeatedly and

 unequivocally condemned shotgun pleadings as a waste of judicial resources. “Shotgun pleadings,

 whether filed by plaintiffs or defendants, exact an intolerable toll on the trial court’s docket, lead

 to unnecessary and unchanneled discovery, and impose unwarranted expense on the litigants, the

 court and the court’s para-judicial personnel and resources. Moreover, justice is delayed for the

 litigants who are ‘standing in line,’ waiting for their cases to be heard.” Jackson v. Bank of Am.,

 N.A., 898 F.3d 1348, 1356-57 (11th Cir. 2018) (quoting Cramer v. Fla., 117 F.3d 1258, 1263 (11th

 Cir. 1997)).

          Moreover, to the extent Plaintiff’s claims are premised upon events that occurred between

 2001 and 2011, those claims would be barred by the applicable the statute of limitations. See City

 of Hialeah v. Rojas, 311 F.3d 1096, 1102 n.2 (11th Cir. 2002) (“Section 1983 claims are governed

 by the forum state’s residual personal injury statute of limitations, which in Florida is four years.”);

 Silva v. Baptist Health South Fla., Inc., 856 F.3d 824, 841 (11th Cir. 2017) (applying four-year

 statute of limitations to claims brought under the Americans with Disabilities Act); Fla. Stat

 § 95.11(3)(o) (four-year statute of limitations for “[a]n action for assault, battery, false arrest,

 malicious prosecution, malicious interference, false imprisonment, or any other intentional

 tort[.]”).

          The Court notes that Plaintiff, a self-proclaimed “freedom fighter,” is no stranger to federal

 court. ECF No. [1] ¶ 5. A search on the PACER electronic database reveals that Plaintiff has filed

 over 250 lawsuits in federal district courts across the nation, and “has been interpreted to be a

 vexatious litigant in [several] jurisdictions[.]” ECF No. [1] ¶ 3; see, e.g., Emrit v. Universal Music

 Grp., No. 8:19-CV-2562-T-33SPF, 2020 WL 4751446, at *1 (M.D. Fla. Aug. 17, 2020), aff’d, 833

 F. App’x 333 (11th Cir. 2021) (“Emrit’s vexatious litigant status is well-deserved.”); Emrit v.




                                                    6
Case 1:21-cv-23014-BB Document 4 Entered on FLSD Docket 08/25/2021 Page 7 of 8

                                                        Case No. 21-cv-23014-BLOOM/Otazo-Reyes


 Universal Music Grp., No. 3:19-CV-05984-BHS, 2019 WL 6251365, at *2 (W.D. Wash. Nov. 4,

 2019), report and recommendation adopted, No. C19-5984 BHS, 2019 WL 6251192 (W.D. Wash.

 Nov. 22, 2019) (“Plaintiff has a history of abusing the IFP privilege and Plaintiff has been

 acknowledged as a vexatious litigator in at least six district courts. . . . The Ninth Circuit has also

 entered a pre-filing review order against Plaintiff. . . . Further, a search of the Pacer electronic case

 database for cases filed under the name Ronald Satish Emrit shows Plaintiff has filed

 approximately 375 cases or appeals in the federal court system.” (citations omitted)); Emrit v. S.

 by Sw. Conf., No. A-14-CV-936-LY, 2014 WL 5524219, at *4 (W.D. Tex. Oct. 31, 2014), report

 and recommendation adopted, No. 1:14-CV-936-LY, 2014 WL 12661627 (W.D. Tex. Nov. 25,

 2014) (highlighting Plaintiff’s history of filing frivolous claims and cautioning him that sanctions

 may be warranted in the future).

           Upon review, Plaintiff’s claims are clearly baseless and must be dismissed. See Denton v.

 Hernandez, 504 U.S. 25, 32 (1992) (under 28 U.S.C. § 1915, a federal court may dismiss a

 complaint whose factual contentions describe “fantastic or delusional scenarios, claims with which

 federal judges are all too familiar”); Neitzke v. Williams, 490 U.S. 319, 327 (1989) (“[28 U.S.C.

 § 1915] accords judges not only the authority to dismiss a claim based on an indisputably meritless

 legal theory, but also the unusual power to pierce the veil of the complaint’s factual allegations

 and dismiss those claims whose factual contentions are clearly baseless.”); Davis v. Kvalheim, 261

 F. App’x 231, 234 (11th Cir. 2008) (holding that complaint may be dismissed before service of

 process where its legal theories are indisputably meritless).

     IV.      CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. The Complaint, ECF No. [1], is DISMISSED.




                                                    7
Case 1:21-cv-23014-BB Document 4 Entered on FLSD Docket 08/25/2021 Page 8 of 8

                                                    Case No. 21-cv-23014-BLOOM/Otazo-Reyes


              2. Plaintiff’s Motion, ECF No. [3], is DENIED.

              3. The Clerk shall CLOSE the case.

              4. To the extent not otherwise disposed of, any pending motions are DENIED as

                 moot and all pending deadlines are TERMINATED.

        DONE AND ORDERED in Chambers at Miami, Florida, August 25, 2021.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

 Copies to:

 Ronald Satish Emrit
 6655 38th Lane East
 Sarasota, FL 34243




                                                8
